 Case 4:06-cr-40028-SOH Document 28              Filed 12/17/20 Page 1 of 1 PageID #: 88




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                           PLAINTIFF

v.                                  Case No. 4:06-cr-40028

WAYNE A. YANDELL                                                                 DEFENDANT

                                           ORDER

       Before the Court is the Government’s Motion to Dismiss the case against Defendant Wayne

A. Yandell. (ECF No. 27). Pursuant to Fed R. Crim P. 48(a), the government moves the Court to

dismiss this case due to the death of Defendant on October 28, 2020, who died while incarcerated

in the Arkansas Department of Corrections. Accordingly, this motion is GRANTED. Therefore,

this matter is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 17th day of December, 2020.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
